                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI

JAMES R. WHEELINGTON                                                                      PLAINTIFF

V.                                                    CIVIL ACTION NO. 1:19-CV-181-DMB-RP

VLRV, LLC                                                                                DEFENDANT


                               ORDER SUBSTITUTING PARTY

       This matter is before the court on the plaintiff’s ore tenus motion to correct the name of

the corporate defendant and identify VLRV, LLC as the named defendant. In his complaint,

plaintiff identified Vanleigh RV, Inc. as the corporate defendant, whereas VLRV, LLC should be

the named defendant. Defendant does not object to the requested substitution. The court finds

the request is well taken and should be GRANTED.

       ACCORDINGLY, IT IS ORDERED that VLRV, LLC is substituted as the named

party defendant in place and instead of Vanleigh RV, Inc..     All references to “Vanleigh RV,

Inc.” in the pleadings that preceded this order are deemed to refer instead to “VLRV, LLC.”

The Clerk of Court is directed to change the style on the docket to reflect the new, properly

designated defendant, and the parties are directed to observe this change in future filings.    There

is no need to amend the complaint for service upon VLRV, LLC as it has already been

participating in this litigation despite the improper identification in the complaint.

       SO ORDERED, this the 12th day of December, 2019.



                                                       /s/ Roy Percy
                                                       UNITED STATES MAGISTRATE JUDGE
